The opinion of the Court was delivered by
Wright, A. J.
The principle of law contended for by the counsel of the appellants, restricting the admissibility of the declarations, statements or admissions of an agent as evidence, is not disputed by the other side. The agent having authority to act for his principal, either in a special matter or in his general business, stands, as to all transactions, within the scope of his authority as the principal himself. While the admission and confessions of the principal are always received as competent testimony against him, the rule, in the same unrestricted manner, cannot be applied to those of his agent. The reason is plain and obvious ; the principal is bound not only by all that he does and says, for he may affect himself as he pleases by act or word, but the declarations of the *155agent can only bind the principal s'o far as tliey are connected with the business in which he represented him.
In the language of Mr. Greenleaf, in his work on evidence, Vol. 1, Sec. 108 : “ These surrounding circumstances, constituting part of the res gestee, ma.j always be shown to the jury along with the principal fact.” The res gestee is the act from which the liability of the principal arises, because the authority to bind him by it has been conferred upon the agent; but,-when it is completely executed, the connection of the agent terminates, and, therefore, his admission or statements in regard to any of the results or consequences of the transaction may be treated as if made by a stranger. While there does not seem to exist any difference of opinion as to the true and well recognized rule in relation to the admissibility of such declarations, it does not follow that the appellants can take any benefit from their exception. Their counsel, in his argument, admits “ that in the present case the question at issue between the parties was the fact of the delivery of the respondent’s cotton to the appellants. If that fact could be established, the liability of the appellants, as common carriers, became, by operation of law, absolute and undeniable.”
It is not perceived what effect the answer of Flowers, the agent, to the interrogatory of Goodson, the witness, had in determining the issue as to the delivery. Goodson, in the course of his examination, said he had a conversation with Flowers the morning after the burning of the cotton. Plaintiff’s counsel put the question to the witness, “ what did he say?” to which objection was made and overruled ; he answered: “I asked him who lost the cotton, because I felt an interest in it. I did not like to see Captain Adams lose it, as it had been in my charge;” he (Flowers) said “the railroad company was responsible for the cotton.” This was no more than an opinion as to the liability for the loss, without any reference to the delivery of the cotton of the plaintiff, and gave no intimation as to the ownership of that which was destroyed. The fact, neither of ownership nor delivery, can in any degree be affected by this answer of Flowers, and it cannot be construed as an admission that the lost cotton had been delivered on account of the plaintiff. While we cannot sustain the special Judge, who. presided at the trial, in holding that the declarations of the agent, the morning after the fire, was part of the res gestae, yet we cannot set aside the judgment and grant a new trial merely because the evidence admitted was *156irrelevant. It, therefore, could have no influence on the result, and the plaintiff, in this regard,- could not have been prejudiced by its reception. We have not considered the second and third exceptions, as the counsel for the appellants informed the Court, on the argument, that he rested his motion entirely on the first ground.
The motion is dismissed, in accordance with order heretofore filed.
Moses, C. J., and Willard, A. J., concurred.